                 Case 19-11842-LSS             Doc 582       Filed 02/11/20        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 7

AS WIND DOWN, LLC, et al.,1                            Case No. 19-11842 (LSS)
                                                       (Jointly Administered)
                                  Debtors.


                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON FEBRUARY 13, 2020 AT 10:00 A.M.


 MATTERS GOING FORWARD

         1.       Fourth Monthly and Final Application of Young Conaway Stargatt & Taylor, LLP
                  as Counsel to the Debtors and Debtors in Possession for Allowance of
                  Compensation and Reimbursement of Expenses Incurred for the Period from
                  November 1, 2019 Through December 9, 2019 and the Final Period from August
                  16, 2019 Through December 9, 2019 (filed December 13, 2019) [Dkt. No. 525]

                  Response Deadline:        January 6, 2020.

                  Response Received: None.

                  Related Documents:

                  a.       Supplement to Fourth Monthly and Final Application of Young Conaway
                           Stargatt & Taylor, LLP as Counsel to the Debtors and Debtors in
                           Possession for Allowance of Compensation and Reimbursement of
                           Expenses Incurred for the Interim Period from November 1, 2019 through
                           and including December 9, 2019, and the Final Period from August 16,
                           2019 through and including December 9, 2019 (filed January 13, 2020)
                           [Dkt. No. 548]

                  b.       Joint Reply to Limited Objection of Ornatus URG Funding to the Final
                           Fee Applications of (I) Cooley LLP; (II) Potter Anderson & Corroon LLP;
                           and (III) CBIZ Accounting Tax and Advisory of New York, LLC (filed
                           January 15, 2020) [Dkt. No. 549]


 1
  The Debtors in these Chapter 7 Cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: AS Wind Down, LLC (f/k/a Avenue Stores, LLC) (0838); OURGH Wind Down, LLC (f/k/a
 Ornatus URG Holdings, LLC) (1146); OURGRE Wind Down, LLC (f/k/a Ornatus URG Real Estate, LLC) (9565);
 and OURGGC Wind Down, LLC (f/k/a Ornatus URG Gift Cards, LLC) (9203).
     Case 19-11842-LSS         Doc 582     Filed 02/11/20    Page 2 of 4




     c.        Second Supplement to Fourth Monthly and Final Application of Young
               Conaway Stargatt & Taylor, LLP as Counsel to the Debtors and Debtors
               in Possession for Allowance of Compensation and Reimbursement of
               Expenses Incurred for the Interim Period from November 1, 2019 through
               and including December 9, 2019, and the Final Period from August 16,
               2019 through and including December 9, 2019 (filed February 10, 2020)
               [Dkt. No. 580]

     d.        Response of the Debtor Professionals to Committee Professionals' Joint
               Reply to Limited Objection of Ornatus URG Funding, LLC to Committee
               Professionals' Final Fee Applications (filed February 10, 2020) [Dkt. No.
               581]

     Status:    This matter is going forward.

2.   Combined Monthly and Final Fee Application of Prime Clerk LLC,
     Administrative Advisor to the Debtors for Compensation for Services and
     Reimbursement of Expenses for (I) the Monthly Period From November 1, 2019
     Through November 22, 2019, and (II) The Final Period From August 16, 2019
     Through November 22, 2019 (filed December 13, 2019) [Dkt. No. 529]

     Response Deadline:      January 6, 2020.

     Response Received: None.

     Related Documents:

     a.        Joint Reply to Limited Objection of Ornatus URG Funding to the Final
               Fee Applications of (I) Cooley LLP; (II) Potter Anderson & Corroon LLP;
               and (III) CBIZ Accounting Tax and Advisory of New York, LLC (filed
               January 15, 2020) [Dkt. No. 549]

     b.        Response of the Debtor Professionals to Committee Professionals' Joint
               Reply to Limited Objection of Ornatus URG Funding, LLC to Committee
               Professionals' Final Fee Applications (filed February 10, 2020) [Dkt. No.
               581]

     Status:    This matter is going forward.

3.   Third Monthly and Final Application of Potter Anderson & Corroon LLP for the
     Period August 27, 2019 to November 22, 2019 (filed December 13, 2019) [Dkt.
     No. 530]

     Response Deadline:      January 6, 2020.

     Response Received:
     Case 19-11842-LSS         Doc 582     Filed 02/11/20    Page 3 of 4




     a.        Limited Objection to the Final Fee Applications of (I) Cooley LLP; (II)
               Potter Anderson & Corroon LLP; and (III) CBIZ Accounting Tax and
               Advisory of New York, LLC (filed January 6, 2020) [Dkt. No. 543]

     Related Documents:

     a.        Joint Reply to Limited Objection of Ornatus URG Funding to the Final
               Fee Applications of (I) Cooley LLP; (II) Potter Anderson & Corroon LLP;
               and (III) CBIZ Accounting Tax and Advisory of New York, LLC (filed
               January 15, 2020) [Dkt. No. 549]

     b.        Response of the Debtor Professionals to Committee Professionals' Joint
               Reply to Limited Objection of Ornatus URG Funding, LLC to Committee
               Professionals' Final Fee Applications (filed February 10, 2020) [Dkt. No.
               581]

     Status:    This matter is going forward.

4.   Third Monthly and Final Application of CBIZ Accounting Tax and Advisory of
     New York, LLC for the Period August 27, 2019 to November 22, 2019 (filed
     December 13, 2019) [Dkt. No. 531]

     Response Deadline:      January 6, 2020.

     Response Received:

     a.        Limited Objection to the Final Fee Applications of (I) Cooley LLP; (II)
               Potter Anderson & Corroon LLP; and (III) CBIZ Accounting Tax and
               Advisory of New York, LLC (filed January 6, 2020) [Dkt. No. 543]

     Related Documents:

     a.        Joint Reply to Limited Objection of Ornatus URG Funding to the Final
               Fee Applications of (I) Cooley LLP; (II) Potter Anderson & Corroon LLP;
               and (III) CBIZ Accounting Tax and Advisory of New York, LLC (filed
               January 15, 2020) [Dkt. No. 549]

     b.        Response of the Debtor Professionals to Committee Professionals' Joint
               Reply to Limited Objection of Ornatus URG Funding, LLC to Committee
               Professionals' Final Fee Applications (filed February 10, 2020) [Dkt. No.
               581]

     Status:    This matter is going forward.

5.   Combined Third Monthly, Second Interim and Final Application of Cooley LLP,
     Lead Counsel to the Official Committee of Unsecured Creditors of AS Wind
     Down, LLC, et al., for Compensation and Reimbursement of Expenses for the (I)
     Compensation Period of November 1, 2019 Through November 22, 2019 and (II)
              Case 19-11842-LSS         Doc 582     Filed 02/11/20    Page 4 of 4




              Final Period of August 26, 2019 Through November 22, 2019 (filed December
              13, 2019) [Dkt. No. 532]

              Response Deadline:      January 6, 2020.

              Response Received:

              a.        Limited Objection to the Final Fee Applications of (I) Cooley LLP; (II)
                        Potter Anderson & Corroon LLP; and (III) CBIZ Accounting Tax and
                        Advisory of New York, LLC (filed January 6, 2020) [Dkt. No. 543]

              Related Documents:

              a.        Joint Reply to Limited Objection of Ornatus URG Funding to the Final
                        Fee Applications of (I) Cooley LLP; (II) Potter Anderson & Corroon LLP;
                        and (III) CBIZ Accounting Tax and Advisory of New York, LLC (filed
                        January 15, 2020) [Dkt. No. 549]

              b.        Response of the Debtor Professionals to Committee Professionals' Joint
                        Reply to Limited Objection of Ornatus URG Funding, LLC to Committee
                        Professionals' Final Fee Applications (filed February 10, 2020) [Dkt. No.
                        581]

              Status:    This matter is going forward.

Dated: February 11, 2020                          ARCHER & GREINER, P.C.

                                                  /s/ Kevin F. Shaw
                                                  Alan M. Root (No. 5427)
                                                  Kevin F. Shaw (No. 6239)
                                                  300 Delaware Avenue, Suite 1100
                                                  Wilmington, DE 19801
                                                  Tel: (302) 777-4350
                                                  Fax: (302) 777-4352
                                                  E-mail: aroot@archerlaw.com
                                                           kshaw@archerlaw.com

                                                  Counsel for the Chapter 7 Trustee
217991941v1
